Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 19, claim limitation “a control unit”, “an identification unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig. 1 and p. [0026] discloses the control unit and an identification unit would be the CPU 103 controls the entire information processing apparatus 101 and operate in a 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 8-9, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe (US P. No. 2020/0383036).
As to claim 1, Abe teaches a control method for an information processing apparatus (101 in fig. 1) which includes a plurality of antennas (601 and 602 in fig. 8) used to perform communication according to a predetermined communication method (i.e., Bluetooth Low Energy,  using advertising information transmitted from the short range wireless communication) and which is able to operate in any one of a plurality of states including a first state in which the information processing apparatus performs communication according to the predetermined communication method using a first number of antennas out of the plurality of antennas (601 and 602 in fig. 8) and a second state in which the information processing apparatus performs communication according to the predetermined communication method using a second number of antennas, the second number being less than the first number (the number of antennas can be one less than the first number with a number of antennas p. [0075] and only one antenna 604 in fig. 8), out of the plurality of antennas (i.e., two or more antennas may be two-dimensionally arranged p. [0075]), the control method comprising: 
causing the information processing apparatus (101 in fig. 1) to operate in a state that is based on at least one of information (i.e., advertising information) which is received from a communication apparatus (151 in fig. 1) capable of performing communication according to the predetermined communication method (i.e., Bluetooth Low Energy (BLE) p. [0067],  advertising information transmitted from the short range wireless communication method) (p. [0076]), a state of the communication apparatus (the communication apparatus 151 communicate with the information processing apparatus 101 via short range wireless communication unit 157 in fig. 1) 
As to claim 2. Abe teaches information about a distance between the information processing apparatus and the communication apparatus is acquired based on the information which is received from the communication apparatus, and wherein the information processing apparatus is caused to operate in a state that is based on the acquired information about the distance between the information processing apparatus and the communication apparatus out of the plurality of states (p. [0051] and [0076]).
As to claim 5, Abe teaches the predetermined communication method is Bluetooth, and wherein the predetermined version is version 5.1.  (p. [0075]).
As to claim 8, Abe teaches the apparatus of the predetermined type is at least one of a mobile phone and a smartphone (p. [0039]), and 
wherein the apparatus not of the predetermined type is at least one of a printer and a 
As to claim 9, Abe teaches in a case where the communication apparatus is the apparatus not of the predetermined type and the direction in which the communication apparatus is located with respect to the information processing apparatus has previously been identified, the information processing apparatus is caused to operate in the second state (p. [0076]).  
As to claim 12, Abe teaches in a case where the information processing apparatus is operating in the second state, identification of the direction in which the communication apparatus is located with respect to the information processing apparatus is not performed (p. [0076]).  
As to claim 13, Abe teaches in a case where the information processing apparatus is operating in the second state, the direction in which the communication apparatus is located with respect to the information processing apparatus is identified based on a communication performed according to the predetermined communication method using the second number of antennas (p. [0076]).  
As to claim 14, Abe teaches displaying, in a case where the direction in which the communication apparatus is located with respect to the information processing apparatus has been identified, a screen indicating the direction in which the communication apparatus is located with respect to the information processing apparatus on a display unit (p. [0222]).
As to claim 15, Abe teaches the predetermined communication method is Bluetooth Low Energy (p. [0067]).
As t claim 16, Abe teaches the predetermined communication method is Bluetooth Low Energy included in Bluetooth 5.1 standard (p. [0051]).
As to claim 17, Abe teaches transmitting, to the communication apparatus, a print job for 
As to claim 18, Abe teaches identification of the direction in which the communication apparatus is located with respect to the information processing apparatus is performed by an application program or an operating system (i.e., the navigation application p. [0222]).
As to claim 19, Abe teaches an information processing apparatus (101 in fig. 1) which includes a plurality of antennas (601 and 602 in fig. 8) used to perform communication according to a predetermined communication method (i.e., using advertising information transmitted from the short range wireless communication) and which is able to operate in any one of a plurality of states including a first state in which the information processing apparatus performs communication according to the predetermined communication method using a first number of antennas out of the plurality of antennas and a second state in which the information processing apparatus performs communication according to the predetermined communication method using a second number of antennas, the second number being less than the first number, out of the plurality of antennas, the control method comprising: 
causing the information processing apparatus (101 in fig. 1) to operate in a state that is based on at least one of information (i.e., advertising information) which is received from a communication apparatus (151 in fig. 1) capable of performing communication according to the predetermined communication method (i.e., advertising information transmitted from the short range wireless communication method) (p. [0076]), a state of the communication apparatus (the communication apparatus 151 communicate with the information processing apparatus 101 via short range wireless communication unit 157 in fig. 1) (p. [0076]), and a state of the information processing apparatus (short range wireless communication unit 110 in fig. 1), out of the plurality of states (two states such as the state of the wireless local area network 109 and short range 
As to claim 20, Abe teaches a non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a control method  for an information processing apparatus (101 in fig. 1) which includes a plurality of antennas (601 and 602 in fig. 8) used to perform communication according to a predetermined communication method (i.e., using advertising information transmitted from the short range wireless communication) and which is able to operate in any one of a plurality of states including a first state in which the information processing apparatus performs communication according to the predetermined communication method using a first number of antennas out of the plurality of antennas and a second state in which the information processing apparatus performs communication according to the predetermined communication method using a second number of antennas, the second number being less than the first number, out of the plurality of antennas, the control method comprising: 
.




Allowable Subject Matter
Claims 3-7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for allowance: 
The closest prior art such as Abe (US P. No. 2020/0383036), which is recorded in this office action, and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, does not teaches the scope of claim 3 such as  “in a case where the distance between the information processing apparatus and the communication apparatus is not less than or equal to the predetermined threshold value, the information processing apparatus is caused to operate in the second state”, the scope of claim 4 such as  “in a case where the version of the predetermined communication method which the communication apparatus performs is a version older than the predetermined version, the information processing apparatus is caused to operate in the second state”, the scope of claim 6 such as  “in a case where the remaining battery level of the information processing apparatus is less than or equal to the threshold value, the information processing apparatus is caused to operate in the second state”, the scope of claim 7 such as  “in a case where the communication apparatus is an apparatus not of the predetermined type, the information processing apparatus is caused to operate in the second state”, the scope of claim 7 such as  “the communication apparatus is able to operate in any one of a plurality of states including a third state in which the communication apparatus performs communication according to the predetermined communication method using the first number of antennas out of the plurality of antennas included in the communication apparatus and a fourth state in which the communication apparatus performs communication according to the predetermined communication method using the second number of antennas out of the plurality of antennas included in the communication apparatus”.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Jeon et al. (US P. No. 2019/0064312) discloses an electronic device may verify a relative location of a target device (a device which transmits a signal) with respect to the electronic device by detecting an angle of arrival (AOA) of a received signal. The communication module 2200 may include a plurality of antennas for at least one of short-range communication or long-range communication. At least one of the plurality of antennas may be a shared antenna shared for the short-range communication or the long-range communication. when an AOA function is executed, a processor may verify a cover identifier obtained from the tag using the reader circuit and may obtain an LUT corresponding to the verified cover identifier among the at least one third LUT, thus determining a relative location of a target device. The processor according to an embodiment may prevent an error from being generated in a location determined by the AOA function due to a state about the cover of the electronic device
Kawaguchi et al. (US P. No. 2020/0380326) discloses each of the one or more passive tracking devices includes a plurality of antennas and is configured to: transmit an advertising 
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 26,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672